 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as of December 28, 2011
is made by and between World Surveillance Group Inc., a Delaware corporation
(“Company”), and Daniyel Erdberg, Glenn D. Estrella, Barbara M. Johnson, and W.
Jeffrey Sawyers (collectively, the “Employees”, and each individually, an
“Employee”, and together with the Company, the “Parties”, or each individually,
a “Party”).

 

WHEREAS, the Compensation Committee of the Company’s Board of Directors has
granted an aggregate of 10.75 million shares (the “Shares”) of common stock, par
value $0.00001 per share, of the Company (the “Common Stock”) to the Employees
in such individual amounts as set forth below each Employee’s name on the
signature page hereto, as compensation in connection with various performance
goals; and

 

WHEREAS, the Parties agree that the Shares shall be subject to the restrictions
set forth below in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:

 

1.      Grant. On the terms and conditions and subject to the restrictions,
including forfeiture, hereinafter set forth, the Company hereby grants to each
Employee, and each Employee hereby accepts, a restricted stock award of that
number of Shares as set forth below such Employee’s name on the signature page
hereto.  The grants are made effective as of the date hereof (the “Effective
Date”).  The Shares shall be issued in book-entry or stock certificate form in
the names of the Employees as of the Effective Date and delivered to the
Employees on the Effective Date or as soon thereafter as practicable.  

 

2.     Taxes. The Company shall pay all payroll and other taxes in connection
with this grant and the issuance of the Shares owing either by the Company
and/or the Employees (other than individual income taxes and/or capital gains
taxes on any subsequent sale by the Employee of the Shares). The Company shall
bonus to each Employee in cash no later than ten (10) business days before the
date such taxes are due the amount of any such taxes due and payable by such
Employee in connection with this grant and the issuance of the Shares.

 

3.     Representations and Warranties and Covenants. Each Party hereby
represents, warrants and covenants to the other Party, on behalf of itself and
no other Party, as follows:

 



 

 

a.     No Registration. The Employee understands that none of the Shares have
been, nor will be, registered under the Securities Act of 1933, as amended (the
“Securities Act”) by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
such Employee’s representations as expressed herein or otherwise made pursuant
hereto.

 

b.     Investment Intent. The Employee is acquiring the Shares for investment
for its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof, and such Employee has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Employee further represents that it does not have any
contract, undertaking, agreement or arrangement with any person or entity to
sell, transfer or grant participation to such person or entity or to any third
person or entity with respect to the Shares.

 

c.     Investment Experience. The Employee, either alone or together with its
representatives, has substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to the Company
and acknowledges that the Employee can protect its own interests. The Employee
has such knowledge and experience in financial and business matters so that such
Employee is capable of evaluating the merits and risks of its investment in the
Company.

 

d.     Speculative Nature of Investment. Such Employee understands and
acknowledges that the Company has a limited financial and operating history and
that an investment in the Company is highly speculative and involves substantial
risks. Such Employee can bear the economic risk of such Employee’s investment
and is able, without impairing such Employee’s financial condition, to hold the
Shares for an indefinite period of time and to suffer a complete loss of such
Employee’s investment.

 

e.     Accredited Investor. The Employee is an “accredited investor’ within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission under the Securities Act.

 

f.     Rule 144. The Employee acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Employee is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares subject to the satisfaction of certain conditions. The Employee
acknowledges that, in the event all of the requirements of Rule 144 are not met,
registration under the Securities Act or an exemption from registration will be
required for any disposition of the Shares.

 

g.     Authorization. Each Party represents for itself and no other Party that:

 

i.     It has all requisite power and authority to execute and deliver this
Agreement, and to carry out and perform its obligations under the terms hereof.
All action on the part of such Party necessary for the authorization, execution,
delivery and performance of this Agreement, and the performance of all of such
Party’s obligations herein, has been taken.

 

2

 

  

ii.     This Agreement, when executed and delivered by it, will constitute the
valid and legally binding obligation of such Party, enforceable in accordance
with its terms except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.

 

iii.     No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by it in connection with the execution and delivery of
this Agreement by such Party or the performance of such Party’s obligations
hereunder.

 

j.     Brokers or Finders. Each Party represents that it has not engaged any
brokers, finders or agents, and that the other Party has not, and will not,
incur, directly or indirectly, as a result of any action taken by it, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement and the transactions related hereto.

 

k.     Tax Advisors. Each Party represents that it has reviewed with its own tax
advisors the U.S. federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. With respect to
such matters, it has relied solely on its advisors and not on any statements or
representations of the other Party hereto or any of such other Party’s agents,
written or oral. It understands that the Company shall be responsible for the
payroll and other tax liability that may arise as a result of this grant or the
transactions contemplated by this Agreement as specifically set forth in Section
2 hereto.

 

l.      Legends. The Employee understands and agrees that the certificates
evidencing the Shares shall bear legends in substantially the form as follows
(in addition to any legend required by any other applicable agreement or under
applicable state securities laws):

 

“THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT
AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE COMPANY AND
ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

“THE SHARES HAVE BEEN ISSUED PURSUANT TO THE TERMS OF A RESTRICTED STOCK
AGREEMENT DATED DECEMBER 28, 2011 AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
DISCOUNTED, EXCHANGED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF IN ANY
MANNER, EXCEPT AS SET FORTH IN THE TERMS OF SUCH AGREEMENT. A COPY OF SUCH
AGREEMENT IS ON FILE IN THE OFFICE OF THE COMPANY.

 

3

 

  

4.       Governing Law; Entire Agreement; Counterparts. The interpretation of
this Agreement shall be governed by the internal laws of the State of Delaware,
without regards to the principles of conflicts of laws thereof. This Agreement
contains the entire agreement of the Parties with respect to the subject matter
hereof and supercedes all prior agreements and understandings, oral or written,
with respect to such matters, and there are no representations, covenants, or
other agreements except as stated or referred to herein. Neither this Agreement
nor any of the provisions herein shall be modified, waived, discharged, or
terminated except by an instrument in writing signed by the Party against whom
any modification, waiver, discharge, or termination is sought. This Agreement
may be executed through the use of separate signature pages or in any number of
counterparts, and each of such counterparts shall, for all purposes, constitute
one agreement binding on all the Parties, notwithstanding that all Parties are
not signatories to the same counterpart.

 

5.       Restrictions.

 

a.       The Shares held by each Employee shall be subject to a restricted
period (the “Restricted Period”) that shall commence on the Effective Date and
shall end with respect to such Employee’s Shares on the occurrence of the
following events (each a “Restricted Event”): with respect to 20% of the Shares,
on the closing of a financing of at least $1.0 million; with respect to 20% of
the Shares, on the successful testing/demonstration of the Argus One airship at
the Nevada Test Site (or another government/military sponsored facility); with
respect to 20% of the Shares, on the signing of a Global Telesat Corp. (“GTC”)
contract for the construction of a satellite ground station; with respect to 20%
of the Shares, on the signing of a GTC contract for messaging and tracking
services with a value of at least $500,000; and with respect to the remaining
20% of the Shares, on the signing of a partnership/memorandum of understanding
with Texas or any of the six locations announced as U.S. approved unmanned
aerial systems test sites.

 

b.       The Shares held by each Employee shall be subject to being forfeited by
such Employee to the Company as provided in this Agreement, and no Employee may
sell, assign, transfer, discount, exchange, pledge or otherwise encumber or
dispose of any of his or her Shares, unless the restrictions applicable to such
Shares under this Agreement have terminated in accordance with the provisions of
this Agreement.

 

c.       If a Restricted Event occurs, the restrictions applicable hereunder as
set forth in this Section 5 on the applicable percentage of each Employee’s
Shares shall terminate.

 

d.       If all of the Restricted Events do not occur before an Employee’s
relationship with the Company terminates for any reason, then on the date of the
termination of such Employee’s relationship, all of such Employee’s Shares still
subject to vesting restrictions as set forth in this Section 5 shall be
forfeited by such Employee and promptly (but in no event later than the fifth
day thereafter) be transferred back to the Company at no cost to the Company.  

 

4

 

 

e.       If a Change in Control (as defined in Section 5.f hereof) occurs while
any restrictions as set forth in this Section 5 are still applicable to an
Employee’s Shares and while an Employee still has a relationship with the
Company, the restrictions applicable hereunder as set forth in this Section 5 on
all of such Employee’s Shares still subject to vesting restrictions hereunder
shall terminate.

 

f.       For the purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred upon the consolidation with or the acquisition by
another entity of the Company in a merger or other reorganization in which the
holders of the outstanding voting stock of the Company immediately preceding the
consummation of such event shall, immediately following such event, hold, as a
group, less than a majority of the voting securities of the surviving or
successor entity or its ultimate parent, or in the event of a sale or all or
substantially all of the Company’s assets.

 

g.       Subject to the provisions of this Agreement, upon the issuance of the
Shares to an Employee, such Employee shall become the owner thereof for all
purposes and shall have all rights as a stockholder, including voting rights and
the right to receive dividends and distributions, with respect to such
Shares.  If the Company shall pay or declare a dividend or make a distribution
of any kind, whether due to a reorganization, recapitalization or otherwise,
with respect to the shares of Company common stock constituting the Shares, then
the Company shall pay or make such dividend or other distribution with respect
to the Shares; provided, however, that the cash, stock or other securities and
other property constituting such dividend or other distribution shall be held by
the Company subject to the restrictions applicable hereunder to the Shares until
the Shares are either forfeited by an Employee and transferred to the Company or
the restrictions thereon terminate as set forth in this Agreement.  If the
Shares with respect to which such dividend or distribution was paid or made are
forfeited by an Employee pursuant to the provisions hereof, then such Employee
shall not be entitled to receive such dividend or distribution and such dividend
or distribution shall likewise be forfeited and transferred to the Company.  If
the restrictions applicable to the Shares with respect to which such dividend or
distribution was paid or made terminate in accordance with the provisions of
this Agreement, then an Employee shall be entitled to receive such dividend or
distribution with respect to such shares, without interest, and such dividend or
distribution shall likewise be delivered to such Employee.

  

[Remainder of Page Intentionally Left Blank]

 

5

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective representatives thereonto duly authorized as of the day and
year first above written.

 

 

  WORLD SURVEILLANCE GROUP INC.

 

  By: /s/ Glenn D. Estrella       Name: Glenn D. Estrella     Title: President
and CEO

 

  EMPLOYEES:           /s/ Daniyel Erdberg     Daniyel Erdberg     2,500,000
Shares  

 

  Address: 1885 NE 117 Road     North Miami, FL 33181

 

  /s/ Glenn D. Estrella     Glenn D. Estrella     5,000,000 Shares  

 

  Address: 1608 Sheridan Drive     Wall Township, NJ 07753

 

  /s/ Barbara M. Johnson     Barbara M. Johnson     2,500,000 Shares  

 

  Address: 411 Walnut Street, #4440     Green Cove Springs, FL 32043

 

  /s/ W. Jeffrey Sawyers     W. Jeffrey Sawyers     750,000 Shares  

 

  Address: 131 Calabria Springs Cove     Sanford, FL 32771

 



6

 

